Citation Nr: 1713606	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  06-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbosacral strain.

2.  Entitlement to a separate compensable rating for radiculopathy, right lower extremity prior to October 27, 2005, as a neurological manifestation of the Veteran's service-connected lumbosacral strain.

3.  Entitlement to a separate compensable rating for radiculopathy, left lower extremity prior to September 13, 2008, as a neurological manifestation of the Veteran's service-connected lumbosacral strain 

4.  Entitlement to individual unemployability (TDIU) prior to February 11, 2015.

REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994.

The issue of entitlement to an evaluation in excess of 40 percent for a lumbosacral strain case was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The issue was remanded by the Board for evidentiary development in November 2009 and April 2011. 

The Veteran testified at hearing in October 2009 before an Acting Veterans Law Judge who has since retired, and the Veteran was sent a letter in September 2012 informing him of such and offering him the option to testify at hearing in front of the Veterans Law Judge who would decide his case.  38 C.F.R. § 20.707, 20.717 (2016).  The Veteran replied that he wished to appear at a second Board hearing via video conference at his local RO, and the Board remanded the case in December 2012 and July 2016 to schedule the Veteran for such a hearing. 

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in August 2016.  The transcript has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.

On the VA Form 9 filed in February 2006, the Board notes that the Veteran raised the issues of radiculopathy of the lower extremities and TDIU, in part, as due to his lumbosacral strain.  These issues are included as a part of the present appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Veteran was granted service connection for radiculopathy, right lower extremity, on October 27, 2005, and denied service connection for radiculopathy, left lower extremity.  Service connection for left lower extremity radiculopathy was granted in September 2008.  The Veteran was granted TDIU on February 11, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board observes that the Veteran was most recently examined for his back disability in May 2015.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  During the August 2016 Board hearing, the Veteran reported that his back disability had worsened since the May 2015 examination, to include: difficulty bending at the waist, inability to tie his own shoes, assistance required with walking, and debilitating back spasms that occur three to four times per week.  See pages 4-7 Hearing Transcript.

Based on the Veteran's statements and testimony, the Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, in a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  Here, while the May 2015 examiner conducted range of motion testing on active motion, they did not conduct fully compliant Correia testing.  A remand is, therefore, required in order to obtain an adequate examination under the current law.

Additionally, evidence in the claims file indicates the Veteran is receiving Social Security disability.  See July 2015 Share Print Screens Social Security Administration Data.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

Therefore, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.

As the Board is remanding the higher disability evaluation claim for lumbosacral strain, the lower extremity radiculopathy issue and the TDIU issue too must be remanded because the matters are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated.)  

In the Veteran's February 2006 VA Form 9, he noted numbness and pain in his lower extremities as a result of his lumbosacral strain.  On remand, an opinion is warranted with a thorough rationale that discusses the severity and extent of these neurological manifestations.

Also, in the Veteran's February 2006 VA Form 9, he noted that his service-connected lumbar spine disability and bilateral radiculopathy had caused him to be terminated from five different companies over a three year period.  The Veteran has reported that he last worked full-time in 2007.  The Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Board notes that the Veteran was awarded TDIU due to his service-connected back disability and bilateral radiculopathy in an October 2015 rating decision, effective February 11, 2015.  However, the Veteran filed the instant claims for an increased rating in November 2004.  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected lumbosacral strain, right lower extremity radiculopathy and/or left lower extremity radiculopathy, the issue of entitlement to a TDIU prior to February 11, 2015 has been raised.  On remand, an opinion is warranted with a thorough rationale that discusses the effect that the Veteran's service-connected disability had, if any, on his usual occupation and any resulting work problems at the time of the Veteran's claim.  

Finally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disability on appeal.  Thereafter, such records should be obtained for consideration in his appeal.


Accordingly, the case is REMANDED for the following action:

1.  Request the Social Security Administration to furnish a copy of their decision, as well as copies of all medical records underlying that determination. 

2.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disability on appeal.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  Request the Veteran complete VA Form 21-8940, or another appropriate form, to provide employment history with salary information and average hours worked from the January 2007 to the present.

3.  After all records and/or responses have been received; the Veteran should be afforded appropriate VA examination(s) so as to determine the current nature and severity of his service-connected back disability.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  

All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  This includes joint testing for pain on both active and passive motion, in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should identify any back disability currently experienced by the Veteran.  In particular, the examiner should state whether the Veteran experiences forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The examiner also should state whether the Veteran experiences unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.

If the Veteran's disability is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe.)  The examiner should also opine as to whether or not the Veteran experiences involuntary bowel or bladder issues.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




